Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a communication following the Notice of Panel Decision from The Pre-Appeal Brief Review, filed 2/22/22, to reopen prosecution.
Claims 1-24 are pending.
Response to Arguments
With regards to independent claims 1 and 9, Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
As to claim 1/9, Applicant argues the prior art does not suggest receiving a stream of incoming input/output (I/O) requests; and using one or more buffers in a primary cache to satisfy all of the incoming I/O requests.  This argument is not persuasive.
Applicant’s argument is incorrect that the primary cache satisfies all incoming requests.  If buffers in the primary always satisfy all of the incoming requests then the buffers in the secondary cache is never needed or used.  The claim itself indicates that the secondary cache, in certain condition, is also used to fulfill the requests.  The buffers in the primary cache cannot always satisfy all of incoming requests.  The invention initially stores all incoming data into the primary cache.  If the primary cache capacity is below a threshold, the primary cache cannot service all requests (see claim language).  Buffers in the secondary must be allocated and used to satisfy some of the incoming requests.  The secondary cache is used to service part of the I/O request that cannot be serviced by the primary cache alone.  Only in certain condition can the primary cache totally satisfy the request.  The primary cache itself cannot be used on satisfy all of incoming I/O request.  From 
Li also teaches using the primary cache and/or secondary cache to satisfy request (0068).

[0068] In this manner, the cache management module 121 can create, extend and/or shrink the secondary cache. When the cache management module 121 receives a read/write request from an upper-layer application 110, the cache management module 121 may use the primary cache and/or secondary cache to process the I/O request.

The cache management module can use either the primary cache and/or the secondary cache to satisfy the I/O requests, each can fulfill at least a part of the request.  Li’s teaching satisfies the limiting of using either the primary and/or secondary cache to satisfy the requests.
Applicant’s arguments, see page 1, filed 12/13/21, with respect to claims5 and 13 have been fully considered and are persuasive.  The rejection of claims 5-6 and 13-14 has been withdrawn. 
Applicant argues the prior art does not suggest “anticipating a workload having a number of I/O requests; determining whether the primary cache will be able to satisfy the number of I/O requests in the anticipated workload without causing the available capacity of the one or more buffers in the primary cache to fall outside the predetermined range; in response to determining that the primary cache will not be able to satisfy the number of I/O requests in the anticipated workload without causing the available capacity of the one or more buffers in the primary cache to fall outside the predetermined range, allocating one or more buffers in the secondary cache; using the one or more buffers in the secondary cache to satisfy the number of I/O requests in the 
Claims 17-24 are also allowable for the same reasons as claim 5/13.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20200026647, “Li”).
As to claim 1, 9:
Li teaches computer-implemented method, system, and computer program product (0002) comprising:
	receiving a stream of incoming input/output (1/O) requests (receive I/O requests; 0039, 0041, 0068, 0073); and using one or more buffers in a primary cache (primary cache having storage memory for storing data, 0032, 0038, 0041) to satisfy all of the incoming I/O requests, wherein the primary cache is coupled to a secondary cache (secondary cache; 0032, 0038, 0041) and a data storage device (determine whether the requested data is already cached in the primary cache, when the requested data is already cached, obtain the requested data from the primary cache (if data is found in memory storage of primary cache, service request with primary cache; 0041).

	Li teaches using the one or more buffers in the secondary cache to satisfy at least some of the incoming I/O requests (the cache management module 121 may use the primary cache and/or secondary cache to process the I/O request, 0068), and 
	using the one or more buffers in the primary cache to satisfy a remainder of the incoming I/O requests (if data is in primary cache, service request from primary cache; 0041; portions of the requests may be satisfied by the primary or secondary cache: “the cache management module 121 may use the primary cache and/or secondary cache to process the I/O request”; 0068); and
	in response to determining that the available capacity of the one or more buffers in the primary cache is not outside the predetermined range: using the one or more buffers in the 
As to claim 2, 8, 10, 16:
Li teaches does not specifically teach the primary cache includes dynamic random access memory.  Li teaches implementing a cache having higher access speed than the storage system (0004).  It is well-known in the art to use fast storage, such as DRAM, for primary cache storage (example: US20160378656; 0005, 0046, 0053, 0062).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to implement the cache of Li using DRAM, for even faster storage access.  Doing so would allow Li to use widely available DRAM technology while providing high access speed to data.
As to claim 3, 11:
Li teaches in response to determining that the available capacity of the one or more buffers
in the primary cache is not outside the predetermined range: transferring any remaining I/O requests in the one or more buffers in the secondary cache to the one or more buffers in the primary cache, and releasing the one or more buffers in the secondary cache. (if data found in secondary cache, allocate corresponding page in primary cache, and invalidate/release secondary cache; 0041, 0072).
As to claim 4, 12:
Li teaches in response to determining that the available capacity of the one or more buffers
in the primary cache is not outside the predetermined range: using the secondary cache to satisfy any remaining I/O requests in the one or more buffers in the secondary cache; and releasing the 
As to claim 7, 15:
Li teaches the secondary cache includes a first tier of storage class memory and a second tier of storage class memory, wherein performance characteristics of the first tier of storage class
memory is greater than performance characteristics of the second tier of storage class memory (primary cache comprises higher access speed; 0004, 0030, 0037, 0044; than secondary cache, which comprises extents of slower RAID storage; 0032, 0038, 0057).
Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 14, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-24 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138